Citation Nr: 0317032	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  98-08 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for headaches; 
musculoskeletal chest pain; aching muscles; allergic 
rhinitis, claimed as colds and a sinus problem; anemia, 
claimed as fatigue and weight loss; loss of memory with 
sleeping problems and depression; bilateral foot pain and 
burning on the bottom of the feet; and for stomach pain, all 
as chronic disabilities resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



REMAND

In March 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for headaches, chest 
pain, muscle aches, colds, sinus 
problems, allergic rhinitis, fatigue, 
weight loss, anemia, bilateral foot pain, 
and stomach pain during the period of 
July 1991 to the present.  Obtain records 
from each health care provider the 
appellant identifies.  (Treatment records 
from the VA Medical Center in Montgomery 
have been associated with the claims file 
and need not be requested again if he 
reports all treatment has been at that VA 
facility.)

2.  Obtain a January 1994 pension and 
Persian Gulf War examination from the VA 
Medical Center in Montgomery, Alabama.  
If the record can not be located document 
that for the claims folder.

3.  After the development above is 
complete:  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
appropriate examinations such as:  an 
orthopedic examination regarding the 
claims related to musculoskeletal chest 
pain, aching muscles, and foot pain; a 
neurological examination regarding the 
claims related to headaches and loss of 
memory; a gastrointestinal regarding the 
claim related to stomach pain; an ears, 
nose, and throat examination regarding 
the claims related to allergic rhinitis, 
claimed as colds and sinus problems; a 
psychiatric examination regarding the 
claim related to loss of memory with 
sleeping problems and depression; and a 
general medical examination regarding the 
claims related to anemia, claimed as 
fatigue and weight loss.  Send the claims 
folder to the examiners for review.

Each examiner should note and detail all 
appropriate reported complaints.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints and indicate what 
precipitates and what relieves these 
complaints.  

The examiner should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
complaints at issue. 

The examiner should specifically 
determine whether the veteran's 
complaints are attributable to a known 
diagnostic entity.  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis to the 
complaints.  In this regard, each symptom 
should be addressed separately.  Symptom-
based "diagnoses" such as (but not 
limited to) myalgia and arthralgia are 
not considered as diagnosed conditions 
for compensation purposes.  For those 
conditions for which there is objective 
evidence of chronic disability from an 
undiagnosed illness, the examiner should 
note: 

(1)  Whether there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service in the 
Southwest Asia theater of operations 
during the Gulf War?

(2)  Whether there is affirmative 
evidence that an undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from active duty in 
the Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness?  

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service.  The 
underlined standard of proof should be 
utilized in formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





